Order filed August 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00401-CV
                                  ____________

          CAFFE RIBS, INC., A UTAH CORPORATION, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 839502


                                    ORDER

      On August 14, 2013, Tom Mackey Barnes, President of Caffe Ribs, Inc,
filed a request that Justice William J. Boyce be recused from participating in
consideration of this appeal.

      Before any further proceeding in this case, Justice Boyce declined to recuse
himself and certified the matter to the entire court. See Tex. R. App. P. 16.3(b). A
majority of the remaining justices, sitting en banc outside the presence of Justice
Boyce, decided against recusal. See id. Accordingly, the recusal request is
DENIED.

      Appellant is a corporation, Caffe Ribs, Inc., and the corporation is no longer
represented by counsel in this appeal. Instead, the corporation is attempting to
represent itself pro se through Tom Mackey Barnes, a corporate officer who is not
an attorney. Except for the performance of ministerial tasks, corporations may
appear and be represented only by a licensed attorney. Kunstoplast of Am., Inc. v.
Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); see also Dell
Dev. Corp. v. Best. Indus. Uniform Sup. Co., 743 S.W.2d 302, 303 (Tex. App.—
Houston [14th Dist.] 1987, writ denied).

      Motions and briefs submitted pro se on behalf of a corporation will not be
considered. If appellant seeks to file any further motions or briefs in this appeal,
appellant is required to obtain counsel.

                                   PER CURIAM




                                           2